         Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NIKE, INC. and CONVERSE INC.,
                       Plaintiffs,
- against-                                            21 Civ. 248 (SHS)

WWW.PERFECTKICKS.ME, et al.,
                                                      STIPULATION AND
                       Defendants.                    PROTECTIVE ORDER



       WHEREAS, Nike, Inc. and Converse Inc. ("Plaintiffs") commenced a lawsuit and moved

ex parte against Defendants for a temporary restraining order, asset restraining order, order

authorizing expedited discovery, order disabling websites, order disabling social media accounts,

and bifurcated and alternative service of process by electronic mail, and order to show cause for

preliminary injunction;

       WHEREAS, the Court granted Plaintiffs' requested relief on January 15, 2021, the

("Temporary Restraining Order") ordering, inter alia, expedited discovery from third parties;

       WHEREAS, Plaintiffs provided notice of the Temporary Restraining Order to Mastercard

International Incorporated ("Mastercard"), and Mastercard produced certain information

responsive to Plaintiffs' requests;

       WHEREAS, Plaintiffs provided notice of the Preliminary Injunction to Mastercard;

       WHEREAS, Plaintiffs and non-party Mastercard, through their undersigned counsel,

hereby stipulate as follows with respect to the production of valuable, sensitive, trade secret and

otherwise Confidential Information in connection with the above-captioned action (the

"Action"):
           Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 2 of 14




          1.   Applicability. This Stipulated Protective Order shall apply to all information and

materials disclosed by Mastercard during the course of the Action, before or after execution of

this Stipulated Protective Order.

          2.   Definitions. The terms defined in this Section 2 shall, throughout this Stipulated

Protective Order, have the meanings provided. Defined terms may be used in the singular or the

plural.

               (a)     "Producing Party" means Mastercard when disclosing or producing any

                       Confidential Information in this Action.

               (b)     "Receiving Party" means the party receiving or requesting production of

                       information that is Confidential.

               (c)     Information that is "Confidential" ("Confidential Information") means

                       information, whether or not embodied in any physical medium, used by

                       the Producing Party, in or pertaining to, its trade or business that the

                       Producing Party believes in good faith is not generally known to the

                       Receiving Party and/or others in the Producing Party's trade or business

                       that the Producing Party would normally not reveal to third parties except

                       in confidence, or has undertaken with others to maintain in confidence,

                       including but not limited to all Litigation Materials reflecting, referring to,

                       or evidencing proprietary trade secrets, business plans and forecasts,

                       financial plans and forecasts, operational plans and forecasts,

                       methodologies, scoring models, and algorithms, non-public customer

                       financial information of any kind, wire transfer information, non-public

                       customer information related to the organization, structure, operations or

                       performance of the customer or Producing Party and non-public

                                                  2
         Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 3 of 14




                      communications related thereto, non-public lists showing customers

                      clients, accountholders, affiliates, or customers of a particular institution

                      and non-public documents or information reflecting account or transaction

                      information by account or in the aggregate, and all sensitive commercial,

                      financial, technical, or personal information (whether pertaining to the

                      Producing Party or to a third party) that has been designated as

                      confidential pursuant to this Stipulated Protective Order.

               (d)    "Litigation Material" means all pleadings, motions, affidavits, and related

                      papers, all documents produced, and all transcripts or testimony given in

                      depositions, in hearings before any Court, or at trial.

       3.      Method of Designation. The Producing Party may designate as "Confidential" all

or any portion of any Litigation Material as follows:

               (a)     Subject to section 7 below, any document or other tangible Litigation

                      Material produced by the Producing Party and marked as "Confidential" is

                      hereby designated as "Confidential."

               (b)     Subject to section 7 below, any document or other tangible Litigation

                      Material produced by the Producing Party and not marked "Confidential,"

                      but later determined by the Producing Party to be "Confidential" and the

                      Producing Party informs the Receiving Party in writing, including but not

                      limited to by letter or by electronic mail, of such "Confidential"

                      designation, is hereby designated as "Confidential."

               (c)     Subject to section 7 below, by oral or verbal designation during the course

                      of an examination before trial or deposition, while on the record.



                                                 3
 Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 4 of 14




4.   Treatment of "Confidential" Information.

     (a)    The Receiving Party shall not disassemble, decompile, modify or enhance,

            or in any way reverse engineer the Confidential Information in any

            manner whatsoever, including but not limited to, attempting to identify

            any individual cardholder. If the Receiving Party is able to deduce

            information relating to an individual cardholder, it shall immediately

            notify the Producing Party and, unless otherwise agreed by the Producing

            Party, discontinue use of the Confidential Information.

     (b)    The Receiving Party shall not use the Confidential Information to reverse

            engineer, analyze, impute, or predict the Producing Party's current or

            future financial performance, including in relation to performance trends

            of any kind, or to compete with or enable competition with the Producing

            Party.

     (c)    Confidential Information may be used by the Receiving Party solely for

            purposes of ( 1) enforcing or satisfying any court order entered in the

            above-captioned Action, including but not limited to, any Judgment

            entered in the action and any enforcement proceedings relating thereto;

            and (2) to pursue related claims in the Action, or enforce any judgments

            obtained in the Action, against Defendants, including the John Doe

            Defendants. Confidential Information received by the Receiving Party

            may not be used for any other purpose.

                     (i)    Notwithstanding the foregoing, the Receiving Party may

                     seek consent of the Producing Party to use the Confidential

                     Information to pursue other related claims against Defendants,

                                       4
Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 5 of 14




                  including the John Doe Defendants, or any persons acting in

                  concert or participation with any of them. In the event that such

                  consent is denied, the Receiving Party may seek an order from the

                  Court, on notice to the Producing Party, permitting such use of the

                  Confidential Information.

    (b)   The Receiving Party shall not disclose, reveal, or make available, in whole

          or in part, the Confidential Information to any person except:

          (i)     the Court, Court personnel, as well as any court reporters retained

                  in this matter;

          (ii)    the Receiving Party's counsel of record, and the legal associates,

                  paralegal and clerical or other support staff who are employed by

                  such counsel and are actually involved in assisting in the Action;

          (iii)   experts or consultants retained by the Receiving Party or their

                  counsel to assist the Receiving Party or their counsel in connection

                  with the Action and who have executed Exhibit A, which is

                  attached to this Order;

          (iv)    outside photocopying, graphic production services, translators,

                  litigation support services, or investigators employed by the

                  Receiving Party or their attorneys to assist in this litigation who

                  have executed Exhibit A, which is attached to this Order provided

                  that, subject to section 12 below, all documents are returned to

                  counsel for the party furnishing them after completion of those

                  services; and



                                     5
         Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 6 of 14




                       (v)     upon the written agreement of the Producing Party, any other

                               person who has executed Exhibit A, which is attached to this

                               Order.

                       (vi)    Notwithstanding the foregoing, it will not be a violation of this

                               agreement for Plaintiffs or its counsel to provide an entity with (a)

                               an agreement to which it is a party; (b) its own financial account

                               information; and/or (c) data for transactions in which it was either

                               the issuer or the acquirer.

               (c)     Any party or Producing Party who files Confidential Information with the

                       Court shall follow and comply with all federal rules and local rules,

                       including Federal Rule of Civil Procedure Rule 5.2.

               (d)     The original certification signed by persons referenced or identified in

                       Paragraphs 4(b)(i)-(vi) above shall be retained by the parties' counsel of

                       record as a permanent record, and counsel of record shall, upon request,

                       provide the other parties' counsel with copies of all such sworn

                       statements.

       5.      Maintenance of "Confidential" Information. All Litigation Material designated as

"Confidential" shall be kept in secure facilities, and access to those facilities shall be permitted

only to those persons set forth in Section 4(b) of this Stipulated Protective Order as persons

properly having access thereto.

       6.      Unauthorized Disclosure. In the event that Litigation Material designated

"Confidential" is, either advertently or inadvertently, disclosed to someone not authorized to

receive such information under this Stipulated Protective Order, or if a person so authorized



                                                  6
         Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 7 of 14




breaches any of his or her obligations under this Stipulated Protective Order, including by way of

any security breach, intrusion, unauthorized access to or theft or other loss, counsel of record

for the Receiving Party shall:

        (a)     within forty-eight (48) hours of such unauthorized disclosure or breach, give

notice of such unauthorized disclosure or breach to counsel of record for the Producing Party,

including a full description of all pertinent facts;

        (b)     without prejudice to other rights and remedies of the Producing Party, make every

reasonable effort to prevent further unauthorized disclosure or breach;

        (c)     provide all information that is reasonably requested by the Producing Party

pertaining to the unauthorized disclosure or breach; and

        (d)     reasonably cooperate in the investigation of the unauthorized access or breach.

        7.      Limitations on Application of Order.

                (a)     The term "Confidential Information" shall not include, and this Stipulated

                        Protective Order shall not be construed to prevent any person from making

                        use of or disclosing any information that:

                        (i)      was lawfully in his/her possession (other than as an employee of

                                 Producing Party) prior to its disclosure hereunder in connection

                                 with the Action;

                        (ii)     appears in any published material available to the Producing

                                 Party's trade or business, other than by a breach of this Stipulated

                                 Protective Order;

                        (iii)    was obtained from a source or sources (other than the Producing

                                 Party) that the party asserting this exception, after having exercised

                                 reasonable efforts (where indicated) to determine the facts, does

                                                     7
         Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 8 of 14




                                not know to have disclosed the same in violation of an obligation

                                of confidentiality owed to the Producing Party;

                       (iv)     was, is, or becomes publicly available other than as a result of

                                violation of this Stipulated Protective Order by the party asserting

                                this exception; or

                       (v)      is independently developed without regard to information

                                disclosed hereunder in connection with the Action.

       8.      Disclosure to Recipient or Author. Nothing herein shall prevent any party from

presenting Confidential Information to the original signatory, author, recipient, or addressee of

the Confidential Information.

       9.      Objections to Confidential Treatment. A party may object to the designation of

any Litigation Material as "Confidential" at any time. If any party objects to the designation of

any Litigation Material as "Confidential," the party shall state the objection with particularity by

letter to counsel for the party making the designation. In the event that the parties are unable to

resolve any dispute concerning treatment of Confidential Information, the Receiving Party shall

be required to seek an order from the Court to request that such information not be treated as

Confidential pursuant to this Stipulated Protective Order. In connection with any such motion,

the burden of establishing that Discovery Material shall continue to be treated as Confidential

shall be on the Producing Party. Pending determination of such motion, any information

previously designated as Confidential shall continue to be treated in accordance with that

designation.

        10.    Non-Waiver of Objections to Admissibility. This Stipulated Protective Order shall

not be construed as a waiver by the parties of any objection that might be raised as to the

admissibility of any evidentiary material. This Stipulated Protective Order shall be without

                                                     8
         Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 9 of 14




prejudice to the rights of any person to oppose production of any information on any proper

ground other than its status as a trade secret or Confidential Information.

       11.     Subpoena by Third Parties.

               (a)     Confidential Litigation Material shall be used by the Receiving Party only

                       in accordance with Paragraph 4 above.

               (b)     Nothing herein shall prevent any Receiving Party from producing

                       Confidential Information in response to a lawful subpoena or other

                       compulsory process from a non-party to this Stipulated Protective Order

                       seeking production or other disclosure of Confidential Information,

                       provided that any Receiving Party receiving any such subpoena or

                       compulsory process shall, as soon as reasonably practical, give notice by

                       telephone and email to counsel for the Producing Party, identifying the

                       material sought and enclosing a copy of the subpoena or other compulsory

                       process, so as to afford the Producing Party a reasonable opportunity to

                       seek a protective order.

               (b)     Subject to section 7 above, Confidential Information produced pursuant to

                       subpoena or other compulsory process shall continue to be treated as

                       "Confidential" pursuant to this Stipulated Protective Order.

       12.     Conclusion of Litigation.

               (a)     Within thirty (30) days of the conclusion of all post-judgment enforcement

                       proceedings of any judgment entered in this Action, the original and all

                       copies of each document and thing produced to a Receiving Party, or

                       given to any other person pursuant to this Stipulated Protective Order,

                       designated as containing Confidential Information shall, at the election of

                                                  9
Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 10 of 14




             the Producing Party, be returned to counsel for the Producing Party or

             destroyed. This Section 12(a) includes all copies of Confidential

             Information and documents containing Confidential Information made by

             the recipient and other persons to whom the recipient disclosed

             Confidential Information.

      (b)    Counsel may retain their work product, such as pleadings, notes,

             correspondence and memoranda, that contains or refers to Confidential

             Information, provided that all such Confidential Information shall remain

             subject to this Stipulated Protective Order and shall not be disclosed to any

             person except as permitted by this Stipulated Protective Order.

      (c)    Notwithstanding the foregoing, the Receiving Party may retain such

             copies of the Confidential Information (including Confidential

             Information stored on electronic, magnetic or similar media) in accordance

             with policies and procedures implemented in order to comply with legal

             and regulatory requirements and other legal and compliance purposes.

13.   Reservation of Rights.

      (a)    Nothing in this Stipulated Protective Order shall prevent any Producing

             Party from disclosing its own Confidential Information to any person as it

             deems appropriate, and any such disclosure shall not be deemed a waiver

             of any party's rights or obligations under this Stipulated Protective Order.

      (b)    Nothing in this Stipulated Protective Order shall constitute: (i) an

             agreement by the parties to produce any documents or supply any

             information or testimony in discovery not otherwise agreed upon or

             required by the Court; (ii) a waiver by any person or party of any right to

                                       10
        Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 11 of 14




                       object to or seek a further protective order with respect to any discovery

                       request in this or any other action; or (iii) a waiver of any claim of

                       immunity or privilege with regard to any testimony, documents or

                       information.

               (c)     Evidence of the existence or non-existence of a designation under this

                       Stipulated Protective Order shall not be admissible for any purpose.

        14.    Inadvertent Production of Privileged Material. It is the intent of the parties to

assert and preserve all information within the attorney-client privilege or entitled to work product

protection. If privileged or protected material is inadvertently disclosed, such disclosure shall not

be deemed a waiver of the privilege or protection and shall in no way prejudice the assertion of

the privilege or protection. If a recipient is notified in writing by a Producing Party that

Litigation Material was inadvertently produced containing privileged or protected information,

the recipient shall, at the earliest possible moment but in no event later than forty-eight (48)

hours of the written notice, return that Litigation Material to the designating party, together with

all copies or reproductions thereof. The recipient shall also either return to the Producing Party or

destroy any privileged or protected work product material derived from the inadvertently

produced material. The return of claimed privileged or protected material shall not in any way

waive the recipient's right to challenge the claim of privilege or protection, but such challenge

shall not divulge the contents of the material.

        15.    Amendment or Modification of Order. The provisions of this Stipulated

Protective Order may be modified at any time by a signed written stipulation of Plaintiffs and the

undersigned parties.




                                                  11
        Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 12 of 14




       16.     Execution in Counterparts. This Stipulated Protective Order may be executed in

two or more counterparts, each of which shall be deemed an original, but all of which shall

constitute one and the same instrument.



                          [Remainder ofpage intentionally left blank]




                                               12
         Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 13 of 14




Dated: New York; New York
      . March 1, 2021 · ·


                                       Respectfully. submitted,

GOLENBOCK EISEMAN ASSOR                  BS              &                 LLP
BE LL                                  ::
   . �                                        � ;;;;_
By. ,.__ .
Matthew C. Daly_                       Robert L. Weigel · ·
mdaly@golenbock.com                    RWeigel@gibson:dunn.com
711 Third Avenue                       Howard S. Hogan
New York, NY 10017-4014                HHogan@gibsondunn.com
Tel: (212) 907-7300                    Lauren M.L. Nagin.
                                       LNagin@gibsondunn.com
Attorney for Mastercard                Alexandra L. Grossbaum
                                       AGrossbaum@gibsondunn.com
                                       200 Park Avenue
                                       New York, NY 10166-0193
                                       Tel: (212) 351-�000

                                     . Attorneys for Plaintiffs Nike, Inc. and Converse
                                       Inc.




SO ORDERED
  Dated: March 2          , 2021
· New York; New York


                                       SIDNEY H.STEIN
                                       UNITED STATES DISTRICT JUDGE




 3697575.1
          Case 1:21-cv-00248-SHS Document 38 Filed 03/02/21 Page 14 of 14




                                           EXHIBIT A

       I, ________ [print or type name], being of full age, hereby certify and

acknowledge that I have received and read a copy of the Protective Order entered in the action

pending in the United States District Court for the Southern District ofNew York captioned

Nike, Inc. et al. v. www.perlfectkicks.me, Civil Action No. 21 Civ. 248 (SHS), and I understand

the limitations it imposes on the use and disclosure of information designated as "Confidential."

I further understand that the unauthorized use or disclosure of any Confidential Information may

constitute contempt of Court and I hereby consent to the personal jurisdiction of the U.S. District

Court Southern District ofNew York in connection with the use or disclosure of Confidential

Information. I agree to be bound by all of the terms of such Protective Order. To further

effectuate my compliance with this Order, I further submit myself to the personal and subject

matter jurisdiction of the United States District Court Southern District ofNew York.

       I declare under penalty of perjury that the foregoing is true and correct.



Dated: ------------




Signature




Address
